 


113 HR 3401 IH: Restorative Justice in Schools Act of 2013
U.S. House of Representatives
2013-10-30
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I 
113th CONGRESS
1st Session
H. R. 3401 
IN THE HOUSE OF REPRESENTATIVES 
 
October 30, 2013 
Mr. Cohen (for himself, Mr. Meeks, Mr. Danny K. Davis of Illinois, Mr. Ellison, Ms. Lee of California, and Ms. Norton) introduced the following bill; which was referred to the Committee on Education and the Workforce
 
A BILL 
To amend the Elementary and Secondary Education Act of 1965 to allow a local educational agency that receives a subgrant under section 2121 of such Act to use the funds to provide professional development activities that train school personnel about restorative justice and conflict resolution. 
 
 
1.Short titleThis Act may be cited as the Restorative Justice in Schools Act of 2013. 
2.Restorative justice trainingSection 2123(a)(3)(B) of the Elementary and Secondary Education Act of 1965 (20 U.S.C. 6623(a)(3)(B)) is amended— 
(1)in clause (iv), by striking and at the end; 
(2)in clause (v), by striking the period at the end and inserting ; and; and 
(3)by adding at the end the following: 
 
(vi)provide training about restorative justice and conflict resolution.. 
 
